Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-18 and 20-30 and 32-41 are allowed.
JP2007-304188 cited in the IDS fails to teach photoelectric conversion region, the fourth, second, and fifth photoelectric conversion regions being disposed along a second direction perpendicular to the first direction, the fourth photoelectric conversion region being disposed adjacent to the second photoelectric conversion region, and the second photoelectric conversion region being disposed adjacent to the fifth photoelectric conversion region;
a first on-chip lens disposed above the first photoelectric conversion region; a second on-chip lens disposed above the second and third photoelectric conversion regions; a third on-chip lens disposed above the fourth photoelectric conversion region; a fourth on-chip lens disposed above the fifth photoelectric conversion region; and a first color filter disposed above the first to fifth photoelectric conversion regions and below the first to fourth on-chip lenses,
wherein the first on-chip lens has a different size from the second on-chip lens. wherein the third on-chip lens has a different size from the second on-chip lens, and wherein the fourth on-chip lens has a different size from the second on-chip lens.”
This feature is described in figure 3 of the specification, wherein lens 31 corresponds to first, second and fourth lens and 41 corresponds to second lens and a first color filter is green. The three green color filters are arranged in a first direction and fourth and fifth are arranged in a second direction perpendicular to the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696